 

 

PILE
U.S. DISTRIC
AUGUSTA DIV.

IN THE UNITED STATES DISTRICT COURT FOR
SOUTHERN DISTRICT OF GEORGIAZ! APR ~ "6 ABT: 40

AUGUSTA DIVISION
cLeRK_J-_ttool:
SO. DIST. OF GA.

GARRIS VARNER, Individually and
for Others Similarly Situated,

Plaintiff,
Vv.

CV 119-145

HIRE TECHNOLOGIES, INC.,

+ + + FF HF F F FF HF

Defendant.

ORDER

On December 11, 2019, Defendant served a $45,235.10 offer of

judgment upon Plaintiff pursuant to Federal Rule of Civil Procedure

68. (Offer of J., Doc. 12-1.) Plaintiff accepted the offer and
filed the Notice of Acceptance on December 20, 2019. (Notice of
Acceptance, Doc. 12.) On February 11, 2020, the Court found that

Rule 68 had been satisfied and the settlement was fair and
reasonable. (Order, Doc. 14, at 1, 4.) The Clerk then entered
judgment “against Defendant and in favor of Plaintiff in the amount
of $45,235.10.” (J., Doc. 15.) The case remained open, however,
because the Parties reserved the issues of attorneys’ fees and
costs. (See Order, at 4.)

“Plaintiff and Defendant subsequently reached an agreement
upon the amount of attorney[s’] fees and costs Defendant would pay

Plaintiff.” (Consent Notice of Satisfaction of J., Doc. 16, at

 
 

 

2.) On April 1, 2020, Defendant’s counsel, with the signed consent
of Plaintiff’s counsel, informed the Court that “Defendant has

paid Plaintiff in accordance with the Judgment entered by the Court

and has also paid the agreed upon attorney[s’] fees and costs.”
(Id.) Consequently, counsel for each Party acknowledges that “the
Judgment has been satisfied in full.” (Id.) Because there are no

pending matters, the Court ORDERS that this case is DISMISSED and

DIRECTS the Clerk to TERMINATE all motions and deadlines and CLOSE

this case.

ORDER ENTERED at Augusta, Georgia, this G day of April,

2020.

 

   
  

D STATES DISTRICT COURT
4ERN DISTRICT OF GEORGIA

 
